Title: Augustus B. Woodward to Thomas Jefferson, 16 August 1813
From: Woodward, Augustus B.
To: Jefferson, Thomas


          Sir, George-Town, August 16th 1813.
          It would have been a great satisfaction to me to have had the pleasure of rendering you a visit at a more early period than the present.
          As I contemplate a resignation of the station I have held in the Western country, and settling in New-york, I propose to myself the happiness of seeing you previous to my return to the latter place.
          At this time, and in this place, I may consider the greater part of the journey already accomplished, I have leisure, Mr Randolph informs me you are at home, and in health, and have
			 even expressed an expectation of my calling.
          At a future period to execute the same purpose might be to incur a journey of three times the extent, at a real want of time, and attended with incertitude.
          These, in union with a number of other considerations, have impressed it on me as a duty by no means to fail in availing myself of the present favorable opportunity of paying you my respects.
          
          I anticipate the honor of communicating to you the outlines of a scientific undertaking which has occupied the greater part of my attention during life, and with respect to which the period of action may now be considered as having arrived, or at least as closely approaching.
          What was done in France, between the years 1782 and 1787, in relation to the science of chemistry, you are of course fully aware of.
          To do that for all human knowledge which was then done for one subject of it in particular might concisely designate the object contemplated.
          The essential improvements then imparted to a particular science consist in the exact arrangement and classification, and the correct nomenclature.
          To effect the same object in every science would require the concurrent exertion of all the men of learning of a nation, and of different nations; but the principles of a clear and distinct arrangement and classification of human knowledge, generally, must, from necessity, and in the nature of things, derive their origin from a single mind.
          My attention was first devoted to this subject in the year 1788. At that time I was entirely unacquainted with what had been effected in France, in relation to the science of chemistry.
			 My mind was however fully occupied with the other grand example of arrangement and classification, which has distinguished our age,
			 presented in the
			 Linnæan system. I did not complete my classification and nomenclature until 1795. Since that period I have frequently revised it them, but have made no alterations.
          I have collected, in the research, almost every arrangement which has ever been attempted of human knowledge; both those of antiquity, and those of modern times.
          Among them is not omitted your own. I take it from the distribution of your library.
          The principle of this arrangement is the same with that of D’Alembert, as displayed in the grand encyclopedia. That is, in its turn, derived
			 from Lord Verulam. This is indeed the original of all the systems at present received.
          It is only necessary for me, at the present time, to say that the principle of the system which I have formed is original; and bears no resemblance to any other.
          You will thus, Sir, be enabled on its being explained to you, to make an immediate comparison; and at once to determine whether a real scientific advancement has been made.
          It will be the most certain criterion of a good and accurate system that subjects allied by nature are not separated by artificial arrangement; and that objects distinct and unassociated in nature are not assembled into the same branch or department, by the operation of some fanciful principle.
          The Linnæan system is marked with defects in this respect.
          In the botanical department they are not absent.
          In the zoölogical they are very conspicuous.
          The general feelings of mankind revolt, at once, against any classification which shall bring together objects so diversified, as the horse, the bat, the ape, the whale, and man. Reason imperiously requires that the inhabitants of the water, the earth, and the air, so widely separated in nature, should also be separated in science.
          So, in the system of Lord Verulam, matters very distinct and unassociated in nature are brought together by the accidental acceptation of a single word. Fossils and minerals, political events, religion, are comprehended in the same branch of human knowledge, and this is named history; taking its ramifications into natural, civil, and ecclesiastical. What license of the imagination shall consociate matters so diverse, as the sensitive plant, the formica leo,
			 the republic of Carthage, the Roman Pontificate, the tenets of Luther and of Calvin?
          In the system which I have devised the kindred sciences are found together. Objects remote in nature are not, by any fanciful principle, assembled. The ramifications are distinct, and well defined. Not only do the cognate sciences stand together, but their order and precedence are equally clear. No room is left for a suggestion that that which is subsequent ought to be anterior; or to claim any other position than that which it occupies.
          As to the comprehension of certain portions of human knowledge within a single science, or their distribution into a number of distinct sciences, room must necessarily be left for the exercise of the judgment; and so, in the nomenclature, some indulgence of the imagination may be allowed, even after leading postulata have been admitted.
          Thus, admitting that the radix of every term ought to be selected, as far as practicable, from the Greek language; admitting that the terms designating specific sciences should possess a uniformity of termination; admitting that the terms indicating genera, possessing also uniformity among themselves, should be distinguished by a difference of termination from the names of specific sciences; even constantly exacting, in order to avoid cumbrous terms, a specific dissyllabic radix; yet, in new terms, which habit has not familiarized, one taste will relish that which displeases another, and one ear will consider that as soft and melodious which another regards as harsh and dissonant.
          The principal value which I attach to the system is derived from its precision.
          The eventual number of the specific sciences may be enlarged or contracted, as information may accumulate, or as their relative importance may change; the nomenclature may be amended, or simply altered, as taste may fluctuate; but the relationship and concatenation of the various several sciences, as comprehending all the subjects of human knowledge, will be insusceptible of any, the slightest, variation.
          From the original trunk to the remotest ramifications the divisions are characterized by an immutable exactitude. The mind, in its progress, is filled with satisfaction and certainty. It perceives, even to the degree of mathematical conviction, not only that a division is correct and good, but that it is exclusively so; and can admit no doubt and encounter no competition.
          Aware that on a subject of such magnitude as the arrangement of all human knowledge it would not be proper to ask attention to what was immature, undigested, juvenile, stamped with imperfections; I have looked forward to an advance in life before the actual developement of so important a task.
          I have also seriously examined whether France, England, or America, ought to be selected as the theatre on which to propound a measure of so much interest as an exact classification and correct nomenclature of all human science.
          Attachment to my own country has governed my determination.
          If the exertion should, in every respect, be abortive, it is better that it should receive its termination at the place of its origin.
          If, on the contrary, what is proposed should eventually meet with the support and adoption of the literary world, an event which could only be expected at a period beyond the existence of its author, it might not be entirely uninteresting to my country that its origin should be susceptible of definite recognition.
          It is by no means essential to the reception and prosperity of any scientific undertaking, of which the basis and principles are solid, that it should emanate from Europe.
          In science the world is literally a republic. The mind, intuitively, rejects control; and will, universally, assert its freedom. Truth and reason, virtue and impartiality, are the pillars which sustain scientific decisions. Science acknowledges no tyrant, and accredits no party.
          The rule of the Roman poet,
          “nonumque prematur in annum,” prescribed merely in relation to productions of the imagination, will, in a work aspiring to mathematical exactness, have been more than doubled.
          The arrangement and classification of all human knowledge is essentially associated with its future advance and improvement.
          The idea of an American National Institute is, therefore, intimately connected with that of a classification and nomenclature of the sciences, proceeding from America.
          Accept, Sir, my warmest esteem and respect.A. B. Woodward.
        